(For digest, see Reade v. City of Durham, ante, 668, and Rankin v.Gaston County, ante, 683.)
This is an action brought to enjoin the defendant from issuing bonds to the amount of $50,000, the proceeds to be used for repairing and improving the public roads of the county and building a county home, and other necessary county purposes. It presents the same questions as were decided, at this term, in Reade v. City of Durham, ante, 668; and Rankin v. GastonCounty, and is governed by those decisions.
There was no error in Judge Carter's ruling sustaining the bond issue.
Affirmed.
Cited: Reade v. Durham, 173 N.C. 673.